Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/04/2021.
Claims 1-11 and 15-23 are pending.

Claim Objections
Claim 20 objected to because of the following informalities: 
Claim 20 current lacks antecedent basis for the ‘calling services’. The examiner recommends amending the claim to “wherein the client library comprises an object function for the API function that directly calls the service endpoint from source code of the calling service”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With the current amendment, the examiner is unclear to how the newly added limitations are linked to the previous limitations which were for deploying microservices to the matched computing environments based on the deployment criteria and characteristics of the computing environments and the attributes of the microservices and the newly added limitations are for a second service addressing the first service through the service endpoint. The examiner recommends amending the claim to bridge the gap between the previous limitations and the added limitations.

Claims 2-10 are similarly being rejected for their dependence on claim 1.

Claim sets 11, 21-23 and 15-20 are similarly being rejected to claim set 1-10 for the reasons above.

Claim 20 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the examiner is unclear as to which service the calling service is making a call to. The examiner recommends amending the limitation to particularly point out which service the calling service is making the call to. Currently, the examiner is interpreting it to be any service in which a calling service may make a call to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1).

Regarding claim 1, Catalano et al. discloses
A method of distributing microservice containers for a service across a 2plurality of computing environments, the method comprising: 
3receiving, at an Application Programming Interface (API) registry, a first service to 4be deployed in a container platform, wherein the container platform comprises a plurality of 5computing environments (Catalano et al. [0013]: “In one embodiment, a data package associated with the application design plan can be received. Information about at least one data residency criterion can also be received. A set of repositories that are compliant with the at least one data residency criterion can be determined. The set of repositories can be associated with the one or more available infrastructure resources. The data package can be provided to at least a subset of the set of repositories. The at least one deployment criterion can be dependent, at least in part, upon an availability of the data package at a repository associated with an available infrastructure resource.” And [0078]: “In some embodiments, the cloud-computing platform can also comprise a scheduling module 550, as shown in FIG. 5. As discussed previously, the scheduling module 550 can be configured to place workloads across multiple environments to achieve optimal price, performance, and service levels while providing governance and control over security and compliance.” Where the cloud-computing platform 520 illustrated in Fig. 5 performing the receiving of a service and a deployment criteria, accessing the characteristics, and performing the deployment is conceptually similar to the API registry since the API registry is not defined as to what the API registry structure is. Rather, its functionality claimed, therefore, anything performing the functionality can be conceptually similar to the API registry.);  
6receiving, at the API registry, a deployment criteria for deploying the first service in the container 7platform (Catalano et al. [0056]: “At step 402, the example method 400 can receive information about an application (or service) design plan (or blueprint). The information about the application design plan can be received by the meta-scheduler (i.e., policy-based scheduling module). In some cases, the application design plan can be associated with at least one deployment criterion. The at least one deployment criterion can comprise deployment policies (as well as other constraints or limitations) that are to be satisfied for application deployment.” Where this may be seen Furthermore, the deployment policies can allow for the ability to specifically include or exclude sets of resources based on meta-data properties specified via the logical design. In one example, a "geographic" constraint can be enforced by requiring workloads to be tagged with a meta-data property (e.g., geographical, locational, etc.), such that providers or resources that do not match the "geographic" constraint can be filtered out.” Where the criteria may include a geographical/location constraint. Where the cloud-computing platform 520 illustrated in Fig. 5 performing the receiving of a service and a deployment criteria, accessing the characteristics, and performing the deployment is conceptually similar to the API registry since it’s not explicitly defined and is rather open-ended in the functionality it performs.), 
8accessing, by the API registry, characteristics of the plurality of computing environments (Catalano et al. [0057]: “At step 404, the example method 400 can identify one or more available network/infrastructure resources based on the information about the application design plan. In some embodiments, the one or more available network/infrastructure resources can be identified by the meta-scheduler.” Where this may be seen in Fig. 4a element 404 in which the infrastructure resources is analogous to the characteristics of computing environments. Further the cloud-computing platform 520 illustrated in Fig. 5 performing the receiving of a service and a deployment criteria, accessing the characteristics, and performing the deployment is conceptually similar to the API registry since it’s not explicitly defined and is rather open-ended in the functionality it performs.); 
9deploying, by the API registry, the plurality of containerized microservices across the plurality of 10computing environments based on the deployment criteria and the characteristics of the plurality 11of computing environments (Catalano et al. [0078]: “In some implementations, the scheduling module 550 can comprise an interface or component configured to receive an application design plan(s). The scheduling module 550 can also comprise an interface or component configured to receive deployment criteria. The deployment criteria can, for example, be associated with one or more deployment policies and/or one or more deployment constraints. Furthermore, the scheduling module 550 can comprise one or more components or modules configured to identify available infrastructure resources and/or configured to determine a plurality of deployment options compliant with deployment criteria.” Where this is further illustrated in Fig. 5 element 520 and 535. And [0014]: “In one embodiment, user access to the ordered set of deployment options can be provided. In some cases, at least one of, a highest ordered deployment option in the ordered set or a user-selected deployment option in the plurality of deployment options, can be deployed.”), wherein 2values for the microservice attributes are matched with the characteristics of the plurality of 3computing environments (Catalano et al. [0078]: “In some implementations, the scheduling module 550 can comprise an interface or component configured to receive an application design plan(s). The scheduling module 550 can also comprise an interface or component configured to receive deployment criteria. The deployment criteria can, for example, be associated with one or more deployment policies and/or one or more deployment constraints. Furthermore, the scheduling module 550 can comprise one or more components or modules configured to identify available infrastructure resources and/or configured to determine a plurality of deployment options compliant with deployment criteria.” Where determining the deployment criteria that’s compliant with the deployment options is conceptually similar to matching the attributes with the characteristics. [0005-0006]: “In some instances, some deployment criteria can be specified as hard constraints which must be satisfied, while other deployment criteria can be used to determine best fit but would not necessarily fail the deployment. In one embodiment, ranking the plurality of deployment options can include evaluating one or more quantitative metrics (e.g., performance, utilization, scalability, cost, latency, etc.) associated with each deployment option in the plurality of deployment options.” The specified hard constraints of the deployment criteria being satisfied would imply that the attribute values would need to be matched to the environment in order for the deployment to occur. Therefore, by satisfying the deployment criteria, the application attribute would have values that are compared and matched to characteristic values of the environment. Where the cloud-computing platform 520 illustrated in Fig. 5 performing the receiving of a service and a deployment criteria, accessing the characteristics, and performing the deployment is conceptually similar to the API registry since it’s not explicitly defined and is rather open-ended in the functionality it performs.).
Catalano et al. lacks explicitly
a service that is built from a plurality of containerized microservices
wherein each 2of the plurality of containerized microservices comprises an attribute corresponding to the 3deployment criteria
wherein values for the microservice attributes are matched with the characteristics of the plurality of computing environments to determine on which of the plurality of computing environments each individual microservice in the plurality of containerized microservices is deployed
providing, by the API registry, an API function for the first service; 
receiving, by the API registry, a request for a second service to use the API function of the first service; and 
providing, by the API registry in response to the request to use the API function of the first service, a service endpoint for the first service such that when the second service later calls the API function, the second service addresses the first service directly through the service endpoint of the first service
Casey teaches
a service that is built from a plurality of containerized microservices (Casey [pg. 1]: 
    PNG
    media_image1.png
    310
    633
    media_image1.png
    Greyscale
”)

Zhao et al. teaches
wherein each 2of the plurality of containerized microservices comprises an attribute corresponding to the 3deployment criteria (Zhao et al. [0044-0046] teaches a geographical region for the microservices to be deployed to which corresponds to the deployment criteria instance disclosed in Catalano et al. [0037] and [0041])
wherein values for the microservice attributes are matched with the characteristics of the plurality of computing environments to determine on which of the plurality of computing environments each individual microservice in the plurality of containerized microservices is deployed (Zhao et al. [0044]: “Availability resolver 144 may evaluate whether any availability constraints are specified by the declarative deployment model and, if so, determine whether the constraints have been satisfied. For example, in the event that availability resolver 144 determines that a declarative deployment model specifies that a microservice is to be deployed to one or more specified geographical regions (e.g., an availability zone within a region and/or a particular region of a region pair), availability resolver 144 may provide an indicator 145 to aggregator 146 that identifies the cluster (e.g., cluster 105A and/or 105B) and/or node (e.g., node 106A, 106B, 106C, and/or 106D) corresponding to the specified geographical region. For example, if the declarative deployment model specifies that the microservice is to be deployed in Availability Zone 1 of the North Central US region, indicator 145 may indicate the cluster(s) (e.g., cluster 105A and/or cluster 105B) corresponding to Availability Zone 1 of the North Central US region” and [0046]: “Aggregator 146 may cause a microservice to be deployed by deployer 138 upon each of version constraints resolver 140, deployment conflict resolver 142, and availability resolver 144 determining that the respective constraint(s) being analyzed have been satisfied. In particular, upon receiving each of indicators 141, 143, and 145, aggregator 146 may provide a deployment request 147 to deployer 138, which causes deployer 138 to deploy the microservice to a node (e.g., node 106A, node 106B, node 106C, and/or node 106D) located in the region and/or zone indicated by indicator 145.” Where microservices are deployed based on the respective constraint being a geographical location as further illustrated in Fig. 1 which corresponds to an instance of one of the deployment criteria disclosed in Catalono et al.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Catalano et al. in view of Casey to incorporate the teachings of Zhao et al. to “wherein each 2of the plurality of containerized microservices comprises an attribute corresponding to the 3deployment criteria and wherein values for the microservice attributes are matched with the characteristics of the plurality of computing environments to determine on which of the plurality of computing environments each individual microservice in the plurality of containerized microservices is deployed” in order to deliver applications through modular services that 
Thompson et al. teaches
providing, by the API registry, an API function for the first service (Thompson et al. [col. 5, lines 62-65 and col. 6, line 1] teach providing an endpoint to execute a service message requests (e.g. API calls) issued to and/or received by the API service (e.g. a receiving service) therefore, an API function may be provided for the receiving service. Where the computing environment 102 illustrated in Fig. 1 performing the providing of API calls, receiving requests, and providing the endpoints is conceptually similar to the API registry since the API registry is not defined as to what the API registry structure is. Rather, its functionality claimed, therefore, anything performing the functionality can be conceptually similar to the API registry.); 
receiving, by the API registry, a request for a second service to use the API function of the first service (Thompson et al. [col. 6, lines 1-19] teach The API service may issue a call to the endpoint to perform some function or request and the endpoint may return a result through the API service to the customer, such as another service, a mobile application, mobile device, and/or an on-premise application. Therefore, the customer being another service may issue a request in which the computing environment 102 would receive the request.); and 
providing, by the API registry in response to the request to use the API function of the first service, a service endpoint for the first service such that when the second service later calls the API function, the second service addresses the first service directly through the service endpoint of the first service (Thompson et al. [col. 5, lines 62-65 and col. 6, lines 1-19] teach providing an endpoint to execute service message requests which may be API calls to and/or received by the API service which may be a receiving service. Further, Thompson et al. teaches The API service may issue a call to the endpoint to perform some function or request and the endpoint may return a result through the API service to the customer, such as another service, a mobile application, mobile device, and/or an on-premise application. Therefore, through the provided endpoint, the request from the customer being another service to use a function within the first service is addressed through the endpoint)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Catalano et al. in view of Casey and further in view of Zhao et al. to incorporate the teachings of Thompson et al. to “providing, by the API registry, an API function for the first service; receiving, by the API registry, a request for a second service to use the API function of the first service; and providing, by the API registry in response to the request to use the API function of the first service, a service endpoint for the first service such that when the second service later calls the API function, the second service addresses the first service directly through the service endpoint of the first service” in order to efficiently access functions within other APIs through endpoints which in turn creates a less complex framework for development of the overall system. 

Regarding claim 2, The method of claim 1, 
Casey further teaches
wherein the plurality of computing environments 2comprises a cloud computing environment (Casey [pg. 2, 2. Orchestration is a must]: “

    PNG
    media_image2.png
    140
    639
    media_image2.png
    Greyscale
“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Catalano et al. to incorporate the teachings of Casey to “wherein the plurality of computing environments 2comprises a cloud computing environment” in order to efficiently scale up/down resources depending on need without needing to change hardware. Therefore, this allows on-demand access to resources and prevents downtime.

Regarding claim 3, The method of claim 1, 
Casey further teaches
wherein the plurality of computing environments 2comprises an on-premise computing environment (Casey [pg. 2, 2. Orchestration is a must]: “

    PNG
    media_image2.png
    140
    639
    media_image2.png
    Greyscale

“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Catalano et al. to incorporate the teachings of Casey to “wherein the plurality of computing environments 2comprises an on-premise computing environment” in order to efficiently maintain the environment without relying on the internet for resources which increases uptime. Further, more control is allowed which efficiently permits administrators to configure the system and perform changes as seen fit. Finally, cost is decreased due to paying for licenses only initially.

Regarding claim 9, The method of claim 1, wherein the deployment criteria comprises an 2indication that the first service deployment should be optimized for latency (Catalano et al. [0056]: “In some cases, the application design plan can be associated with at least one deployment criterion. The at least one deployment criterion can comprise deployment policies (as well as other constraints or limitations) that are to be satisfied for application deployment.” And Catalano et al. [0032]: “In some cases, data packaging, configuration management policies, service level agreement (SLA), and/or scaling policies, etc. can be leveraged to define these resource requirements in a stateless fashion. Furthermore, with regard to the resource requirements of workloads, there can be computational resource attributes in the form of tuples configured to describe the computational resource requirements of each workload. In some cases, a tuple can be represented as a multi-dimensional descriptor of attribute name and/or value pairs (e.g., required CPU, memory, network latency, bandwidth, etc.).”).

Regarding claim 10, The method of claim 1, wherein the deployment criteria comprises an 2indication that the first service deployment should be optimized for co-location of the containerized 3microservices (Catalano et al. [0056]: “In some cases, the application design plan can be associated with at least one deployment criterion. The at least one deployment criterion can comprise deployment policies (as well as other constraints or limitations) that are to be satisfied for application deployment.” And Catalano et al. [0037]: “The one or more deployment policies can be associated with design-time constraints which constrain the initial set of available cloud resources. Examples of constraints can include (but are not limited to) container resource affinities, workload resource requirements (e.g., minimum CPU and/or memory), application components, availability of required data/artifacts (e.g., packages), operating systems, required Service Level Agreements (SLA), etc.” And [0031]: “Moreover, a container can be associated with a resource affinity. In some embodiments, affinities can specify that all workloads within a given container must be deployed on the same resource (e.g., same type and/or instance of resource), or conversely, cannot be deployed on the same resource. Examples of a resource can include, but are not limited to, a host, a cluster, a cloud, a network, etc. As such, network affinities can specify that workloads within network-affinity containers must be deployed on a particular network resource(s), whereas host affinities can specify that workloads within host-affinity containers must be deployed at a particular host(s), and so forth.”).

Regarding claim 11, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, Catalano et al. in view of Casey and further in view of Zhao et al. and further in view of Thompson et al. combination teach
The system of claim 15, 
Thompson et al. further teaches
wherein the API registry binds endpoints of the plurality of containerized microservices to APIs that are made available to other microservices (Thompson et al. [col. 5, lines 62-65 and col. 6, lines 1-19] teach issuing calls to endpoints to perform functions or requests through the API service to another service. Therefore, the endpoint gets binded between the different services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Catalano et al. in view of Casey and . 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of NPL Tozzi (“Deploying Microservices on OpenShift using Kubernetes”, 08/16/2016).

Regarding claim 4, the combination teaches
The method of claim 1, 
the combination lacks explicitly illustrating
wherein at least one of the plurality of 2containerized microservices comprises a plurality of containers in a single container pod
Tozzi teaches
wherein at least one of the plurality of 2containerized microservices comprises a plurality of containers in a single container pod (Tozzi [pg. 2, “How does OpenShift handle services”]:

    PNG
    media_image3.png
    492
    960
    media_image3.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tozzi to “wherein at least one of the plurality of 2containerized micro services comprises a plurality of containers in a single container pod” in order to get an infrastructure that is agile from top to bottom, maximize resource efficiency and minimize the amount of administrative effort required to keep things running (Tozzi [pg. 3]).

Regarding claim 5, the combination teaches
The method of claim 1, 
the combination lacks explicitly illustrating
wherein at least one of the plurality of 2containerized microservices comprises a single container comprising a plurality of micro- 3services in a single container pod
Tozzi further teaches
wherein at least one of the plurality of 2containerized microservices comprises a single container comprising a plurality of micro- 3services in a single container pod (Tozzi [pg. 2, “How does OpenShift handle services”]:

    PNG
    media_image3.png
    492
    960
    media_image3.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tozzi to “wherein at least one of the plurality of 2containerized micro services comprises a plurality of containers in a single container pod” in order to get an infrastructure that is agile from top to bottom, maximize resource efficiency and .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of Hosie et al. (US 2018/0205759 A1).

Regarding claim 6, the combination teaches The method of claim 1, 
the combination lacks explicitly
wherein the deployment criteria comprises an 2indication that the first service deployment should be optimized for security
	Hosie et al. teaches
wherein the deployment criteria comprises an 2indication that the first service deployment should be optimized for security (Hosie et al. [0053]: “If no change to the configuration is required, then no action is taken, but if a change is required because the security of a field has been increased to indicate the field value is not to go beyond the company firewall, for example, and part of the integration application acting on that value is deployed to the public cloud environment, then action is taken to move that component of the distributed application within the company firewall and update the secure connections to enable successful end-to-end. processing to continue.”).
. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of Gupta et al. (US 7,702,779 B1).

Regarding claim 7, the combination teaches The method of claim 1,
the combination lacks
 	wherein the deployment criteria comprises an indication that the first service deployment should be optimized for availability 
Gupta et al. teaches
wherein the deployment criteria comprises an indication that the first service deployment should be optimized for availability (Gupta et al. [col. 7, lines 56-64]: “optimizer 170 may be provided with a set of constraints associated with a deployment of one or more application processes 120 or application services 122, such as, for example, a desired maximum processor utilization level at a target execution environment, a requirement that two or more application processes of the application service must be co-hosted at a single server or host 105, or a maximum desired processor cost.” Where the optimizer is provided with a set of constraints for a desired maximum processor utilization which allows determining availability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gupta et al. to “wherein the deployment criteria comprises an indication that the service deployment should be optimized for availability” in order to efficiently deploy and run services based on availability to decrease slow performance and abrupt halts in the system. 

Regarding claim 8, The method of claim 1, 
Gupta et al. further teaches
wherein the deployment criteria comprises an 2indication that the first service deployment should be optimized for cost (Gupta et al. [col. 7, lines 56-64]: “optimizer 170 may be provided with a set of constraints associated with a deployment of one or more application processes 120 or application services 122, such as, for example, a desired maximum processor utilization level at a target execution environment, a requirement that two or more application processes of the application service must be co-hosted at a single server or host 105, or a maximum desired processor cost.” Where the optimizer is provided with a set of constraints for a desired maximum processor cost for optimizing cost.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the . 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of NPL Marko (“How to manage microservices with a container registry”, 02/07/2017).

Regarding claim 17, the combination teaches The system of claim 16, 
the combination lacks explicitly
wherein the API registry is deployed as a service 2encapsulated in a container in the container environment
Marko further teaches
wherein the API registry is deployed as a service 2encapsulated in a container in the container environment (Marko [pg. 2, Popular registries]: 

    PNG
    media_image4.png
    71
    483
    media_image4.png
    Greyscale

).


Regarding claim 18, The system of claim 16, wherein the API registry is available to:  2
Marko further teaches
services in development in an Integrated Development Environment (IDE) (Marko [pg. 2, Basics of container registries]:

    PNG
    media_image5.png
    273
    487
    media_image5.png
    Greyscale

); and 
3services already deployed in the container environment (Marko [pg. 2, Basics of container registries]:

    PNG
    media_image6.png
    172
    505
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    172
    505
    media_image6.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Marko to “wherein the API registry is available to:  2services in development in an Integrated Development Environment (IDE) ; and 3services already deployed in the .

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of NPL Tozzi (“Deploying Microservices on OpenShift using Kubernetes”, 08/16/2016).

Regarding claim 19, the combination teaches
The system of claim 16, 
the combination lacks explicitly
wherein the API registry maps service endpoints 2for a plurality of container pods to one or more API functions
Tozzi teaches
wherein the API registry maps service endpoints 2for a plurality of container pods to one or more API functions (Tozzi [pg. 2, “How does OpenShift handle services”]:

    PNG
    media_image7.png
    439
    690
    media_image7.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tozzi to “wherein the API registry maps service endpoints 2for the plurality of container pods to one or more API functions” in order to get an infrastructure that is agile from top to bottom, maximize resource efficiency and minimize the amount of administrative effort required to keep things running (Tozzi [pg. 3]).   

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and .

Regarding claim 20, the combination teaches The system of claim 16, 
the combination lacks
wherein the API registry automatically generates a client library for a calling service to call the service, wherein the client library comprises an object function for the API function that directly calls the service endpoint from source code of the calling services 
NPL Google Cloud Platform Blog teaches
wherein the API registry automatically generates a client library for a calling service to call the service (NPL Google Cloud Platform Blog [pg. 3] teaches the automatically generated client libraries that make API access simple and natural), wherein the client library comprises an object function for the API function that directly calls the service endpoint from source code of the calling services
NPL (Google Cloud Platform Blog [pg. 6]
    PNG
    media_image8.png
    146
    678
    media_image8.png
    Greyscale


).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the .
                                                  

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of Kulp et al. (US 2018/0198845 A1).

Regarding claim 21, the combination teaches The non-transitory, computer-readable medium of claim 11, 
the combination lacks

wherein the plurality of containerized microservices are deployed between a cloud computing environment and an on-premise computing environment such that microservices deployed to the cloud computing environment call functions provided by endpoints of microservices deployed to the on-premise computing environment 
Kulp et al. teaches
wherein the plurality of containerized microservices are deployed between a cloud computing environment and an on-premise computing environment such that microservices deployed to the cloud computing environment call functions provided by endpoints of microservices deployed to the on-premise computing environment (Kulp et al. [0090]: “The computer in the local environment also receives other requests originating from the browser of the computer to execute one or more other functions corresponding to one or more microservices in the remainder of the plurality of microservices remotely deployed that interact with the function corresponding to the microservice locally deployed on the computer using the software development kit operating in the computer (step 712).” Where the microservices that are remotely deployed interact with a function corresponding to a microservice locally deployed in which by interacting with it, a call to the function through endpoints would be required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kulp et al. to “wherein the plurality of containerized microservices are deployed between a cloud computing environment and an on-premise computing environment such that microservices deployed to the cloud computing environment call functions provided by endpoints of microservices deployed to the on-premise computing environment” in order to get an infrastructure that allows maximizing resource efficiency and minimizing the amount of administrative effort required to keep the overall system working.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of Kulp et al. (US 2018/0198845 A1) and further in view of Hwang et al. (US 2016/0337317 A1).

Regarding claim 22, the combination teaches The non-transitory, computer-readable medium of claim 21, 
the combination lacks explicitly
wherein the deployment criteria causes the plurality of containerized microservices to be deployed between the cloud computing environment and the on-premise computing environment such that calls from microservices in the cloud computing environment to endpoints of microservices in the on-premise computing environment are minimized
Hwang et al. teaches
wherein the deployment criteria causes the plurality of containerized microservices to be deployed between the cloud computing environment and the on-premise computing environment such that calls from microservices in the cloud computing environment to endpoints of microservices in the on-premise computing environment are minimized (Hwang et al. [0014] teaches minimizing communication between firewall and thus improving performance when migrating servers into the cloud based on the firewall rules. Where Hwang et al. is being used to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hwang et al. to “wherein the deployment criteria causes the plurality of containerized microservices to be deployed between the cloud computing environment and the on-premise computing environment such that calls from microservices in the cloud computing environment to endpoints of microservices in the on-premise computing environment are minimized” in order improve the overall performance of the system by minimizing the communication (Hwang et al. [0014]).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2014/0201218 A1) in view of NPL Casey (“Microservices and containers: 6 things to know at start time”, 09/13/2017) and further in view of Zhao et al. (US 2018/0309630 A1) and further in view of Thompson et al. (US 9,942,354 B1) and further in view of Kulp et al. (US 2018/0198845 A1) and further in view of Hosie et al. (US 2018/0205759 A1) and further in view of Manglik et al. (US 2015/0039770 A1).

Regarding claim 23, the combination teaches The non-transitory, computer-readable medium of claim 21, 
the combination lacks
wherein microservices in the plurality of containerized microservices that have a deployment criteria for optimizing security are deployed on the on-premise computing environment, and microservices in the plurality of containerized microservices that have a deployment criteria for optimizing availability are deployed on the cloud computing environment.
Hosie et al. teaches 
wherein microservices in the plurality of containerized microservices that have a deployment criteria for optimizing security are deployed on the on-premise computing environment (Hosie et al. [0071] teaches when an increased level of security is defined, a trigger for reconfiguring the deployed application to an on-premise environment behind a particular firewall occurs. [0085] teaches that based on the security requirements, the application nodes may be deployed to on-premise system or the public cloud as shown in Figs. 5A-B and Fig. 7), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hosie et al. to “wherein microservices in the plurality of containerized microservices that have a deployment criteria for optimizing security are deployed on the on-premise computing environment” in order to efficiently increase security and prevent outside attacks from hacking data and disrupting services. 
Manglik et al. 
microservices in the plurality of containerized microservices that have a deployment criteria for optimizing availability are deployed on the cloud computing environment (Manglik et al. [claim 7] teaches selecting a cloud to deploy .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hosie et al. to “microservices in the plurality of containerized microservices that have a deployment criteria for optimizing availability are deployed on the cloud computing environment.” in order to efficiently allow services to continuously run and prevent reduction in company profits by preventing any downtime. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-11 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                                

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193